Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Objections
Claim 1 objected to because of the following informalities:  In line 9, Applicant uses the term “introducting” which appears to be a typographical error for “introducing”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  In line 6, Applicant uses the term “introducting” which appears to be a typographical error for “introducing”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 8, Applicant claims “wherein at least one of the first electrolyte or the second electrolyte comprises a reduction-oxidation pair”.  It is unclear what Applicant intends with this limitation.  Redox flow batteries work with both electrolytes having a reduction/oxidation pair.  It is not clear what Applicant means by stating “wherein at least one” as this would result in an inoperable redox flow battery.  Clarification is required.  As best understood, it appears that Applicant intends to claim “wherein the first and second electrolytes each comprise a reduction-oxidation pair” and will be examined as such.
Claim 1 recites the limitation "the oxidation number" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the discharged state" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “with the oxidation number of the first and/or second reduction-oxidation pair being decreased, with hydrazine, an alkali metal, a hydride, an aldehyde, sodium sulfite, sodium dithionite or sodium thiosulfate being used as first component.”  It is unclear what is being claimed here as the phrasing makes it confusing as to what is causing the oxidation number to decrease.  In the specification (see paragraph 21 of the instant published application), Applicant claims that the first component is used to decrease the oxidation number.  In addition to “first component” in the final line of claim 10 lacking antecedent basis, the claim could be amended as follows to overcome this rejection 

wherein the first component is selected from hydrazine, an alkali metal, a hydride, an aldehyde, sodium sulfite, sodium dithionite or sodium thiosulfate.”
Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bednarz (DE102007011311 A1 with references made to the machine translation submitted with an IDS).
Regarding claim 1, Bednarz discloses a method for operating an electrically rechargeable redox flow battery 
comprising a first chamber (113) and a second chamber (112) separated by a membrane (114), with the first chamber comprising a cathode (116) and the second chamber comprising an anode (115), the method comprising: 
introducing a first electrolyte as catholyte into the first chamber (via pump 124); 
introducing a second electrolyte as anolyte into the second chamber (via pump 123); 
wherein at least one of the first electrolyte or the second electrolyte comprises a reduction-oxidation pair (see paragraph 2 which discloses anolyte and catholye redox pairs involving vanadium); 

Regarding claim 2, Bednarz further discloses the addition of the first component is carried out in the discharged state of the redox flow battery (see paragraph 29 which indicates that regeneration of the catholyte/injection of the first component happens continuously including a discharged state of the cell). 
Regarding claim 4, Bednarz further discloses wherein the electrochemical changing of the oxidation number of the reduction-oxidation pair is effected by a first activating electrode (such as the cathode, 116 which serves as both the cathode and the first activating electrode) in the first chamber and/or by a second activating electrode such as the anode, 115 which serves as both the anode and the second activating electrode) in the second chamber (the electrodes will facilitate ion and electron transfer of the vanadium of Bednarz).
Regarding claim 8, Bednarz discloses an electrically rechargeable redox flow battery comprising: 
a first chamber (113) and a second chamber (112) separated by a membrane (114); 
wherein the first chamber comprises a cathode (116); and 
the second chamber comprises an anode (115); 
a first pump (124) for delivering a catholyte through the first chamber; 
a second pump (123) for delivering an anolyte through the second chamber; and 
a feed device for feeding a first component into at least one of the first chamber or the second chamber (see Fig. 1 which illustrates a feeding device, such as 31a or 22, that can feed material into each chamber); 
wherein at least one of the catholyte and the anolyte comprises a reduction-oxidation pair (such a recitation does not further define the claimed structure). 
Regarding the italicized limitations recited in claim 8 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Regarding claim 9, Bednarz further discloses the first chamber comprises a first activating electrode (such as the cathode, 116); the second chamber comprises a second activating electrode (such as the anode 115); and the first and second activating electrodes are suitable for bringing about an electrochemical change in the reduction-oxidation pair (the electrodes will facilitate ion and electron transfer of the vanadium of Bednarz). 

Allowable Subject Matter
Claims 3 and 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims along with clarification to address the rejections under 112 above..
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither teaches nor suggests the claimed process in which an amount of the first component is introduced based on the measure residual capacity of the redox flow battery.  Furthermore, the prior art neither teaches nor suggests a catalyst or additive on the first and/or second activating electrode, nor .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725